s




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 1, 2014

                                       No. 04-13-00787-CV

                                      Leticia R. ALVAREZ,
                                             Appellant

                                                 v.

                                     Reymundo ALVAREZ,
                                          Appellee

                       From the County Court at Law, Starr County, Texas
                                  Trial Court No. CC-12-340
                          Honorable Romero Molina, Judge Presiding


                                          ORDER
        This appeal was reinstated on the Court’s docket on March 21, 2014. The clerk’s record
was filed on March 28, 2014. On April 14, 2014, we ordered the court reporter to file the
reporter’s record or a notification of late record on or before May 12, 2014.

        On April 28, 2014, appellant filed a motion for extension of time to file her brief,
indicating that an extension was necessary because the court reporter needed additional time to
complete the reporter’s record. However, because the reporter’s record has not been filed, the
due date for filing appellant’s brief has not yet been determined. Under Texas Rule of Appellate
Procedure 38.6, an appellant must file a brief within 30 days after the later of the date the clerk’s
record was filed or the date the reporter’s record was filed. See TEX. R. APP. P. 38.6. Thus,
appellant’s motion for extension of time to file her brief is premature.

     Appellant’s motion for extension of time to file her brief is therefore DENIED
WITHOUT PREJUDICE.


                                                      _________________________________
                                                      Karen Angelini, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of May, 2014.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court